Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILEDACTION
2.    	Applicants’ arguments and amendments filed on 2/08/2021, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.


Status of the application
3.   	 Claims 1, 3-11, 19-20, and 23-25 are pending in this application.
Claims 11, 19-20, 24 have been withdrawn.
Claims 1, 5, 6, have been amended.
Claims 1, 3-10, 23, 25 have been rejected.

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

5.    The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all Obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.    Claims 1, 3, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. USPN 3542565 in view of Traska et al. (USPN 6423363 in view of Spitzer et al. USPN 2944906 and further in view of Asano et al. USPN 5605697, in view of Moder et al. US 2008/0069928 and further in view of Oberto et al. (WO 2014/121141) and further in view of NPL Stephanie et al. (entitled “Oxidative and thermal stabilities of genetically modified high oleic sunflower oil” in Food Chemistry 102,1208-1213, 2007)

8. 	Regarding claims 1, 25, Stauffer et al. discloses that mayonnaise (col 1 lines 24-25) food product comprising, by weight:
About 15% water (col 1 lines 72, col 2 line 1),
Salt 0.5-3.0 % (col 2 lines 30-32),
Sugar 2% (col 2 lines 32-34),
Mustard flour (0.1-2.0% (col 2 lines 35),
Vinegar 0.1 to 10% (col 2 lines 25-27)
Sunflower oil as vegetable oil, 60-90% (col 1 lines 70-72 and col 2 lines 5-7).
It is to be noted that Traska et al. discloses that mayonnaise containing 0.2 percent natural egg flavor (column 12, lines 1 -20) to meet 0.01 percent to 1.0 percent natural egg flavor. It is to be noted that the amount of egg is disclosed by Stauffer et al. (col 2 lines 14-16) which is broad range amount from 1 -10% by weight and it serves as one of the main ingredient in the mayonnaise composition. However, as 1.0% by weight touch the claim limitation of claim 1, therefore, Stauffer et al. meets the claim limitation of egg which is inherently serves as natural egg flavor.
Stauffer et al. does not disclose
(i)    0.1 percent to 8 percent natural flavoring,
(ii)    0.01 percent to 12 percent white vinegar,
(iii)    0.05 percent to 12 percent lemon juice,
(iv)    0.1 percent to 20 percent gluconic acid, and

With respect to (i) regarding natural flavoring, Stauffer et al. discloses that spice can be used as flavor (col 2 lines 35-37). However, Stauffer et al. is silent about its amount in the composition. Traska discloses mayonnaise composition containing
0.2 percent natural spice flavor (column 12, lines 1 -20) to meet claim limitation of 0.1 percent to 8 percent natural flavoring in the composition,
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer et al. to include the teaching of Traska et al. to provide 0.2 percent natural spice flavor, as disclosed by Traska, in order to provide respective flavors in the mayonnaise composition.
With respect to (ii) and (iii), Spitzer discloses mayonnaise composition containing mayonnaise type food products containing 1.58 percent of 100-grain white vinegar (column 6, line 32, 39-40) to meet 0.01 percent to 12 percent white vinegar as claimed in claim 1 and 1.25 percent lemon juice concentrate (column 6, line 29) to meet 0.05 percent to 12 percent lemon juice as claimed in claim 1.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer et al. to include the teaching of Spitzer et al. to provide 1.58 percent white vinegar and 1.25 percent lemon juice, as disclosed by Spitzer, in order to provide the respective acidulants and the respective lemon flavor in mayonnaise compositions.
With respect to (iv), regarding gluconic acid, Moder et al. discloses that gluconic acid serves as chelator ([0008], [0052], and in [0053], [0060] e.g. gluconic acid is chelating agent) and chelating effect restores extended shelf life of food ([0058]). Moder 
To be more specific about gluconic acid amount, Asano et al. is used as another secondary prior art. Asano et al. discloses that gluconic acid is used in food composition in an amount from 0.1 to 10.00 percent by weight (in Asano et al., col 3 lines 55-57).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer et al. to include the teaching of Moder et al. and Asano et al. et al. to provide gluconic acid from the disclosed range amount which meets claimed amount of gluconic acid in the presently claimed invention in order to serve as chelator (in Moder et al. [0008], [0052], [0053]) and chelating effect restores extended shelf life of food (in Moder et al., [0058]).
With respect to (v), Cleveland discloses shelf life of cooked ground beef is increased by antioxidants using in an amount from 0.13 percent of 0.2 percent rosemary plus green tea extract RGT 12 Plus Dry Natural Plant Extract; abstract; page 109, right column, 1 st paragraph) to meet claim limitation of 0.01 percent to 0.3 percent RGT 12 Plus Dry of claim 1. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer et al. to include the teaching of Cleveland et al. to provide RGT 12 Plus Dry Natural Plant Extract as antioxidant in the composition.
It is to be noted that Cleveland et al. discloses the identical plant extract as antioxidant used to protect the food product. Even if the food product of claimed

Also, according to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer et al. to include the teaching of Cleveland et al. to incorporate the rosemary plus green tea extract RGT 12 Plus Dry Natural Plant Extract; abstract; page 109, right column, 1 st paragraph) which provides the antioxidant property in any food composition including mayonnaise -like food also a disclosed by Oberto et al. (in Oberto et al. pages 7 last paragraph and page 8 first paragraph).

NPL Stephanie et al. teaches that genetically modified high oleic sunflower oil, can be used as a natural source of high oleic sunflower oil to meet amended claim 1.
It is also freeze thaw stable (2.1 e.g. -20 degree F) and have high oxidative stability compared to regular olive oil with high linolenic and linoleic acid (page 1212 Under 3.4) and it is high temperature stable (page 1209 col 1 lines 1-5), therefore, it is thermally stable (page 1213, col 1 last line of 3.6 is e.g. “high oleic sunflower oil is thermally stable”).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer et al. et al. (in coll lines 65-67 and col 2 lines 5-7 e.g. sunflower oil) to include the teaching of NPL Stephanie et al. to include natural source of high oleic sunflower oil as “natural” and having the unique properties of freeze thaw stable ( 2.1 e.g. -20 degree F) and have high oxidative stability compared to regular olive oil with high linolenic and linoleic acid ( page 1212 Under 3.4) and it is high temperature stable (page 1209 col 1 lines 1 -5), therefore, it is thermally stable ( page 1213, col 1 last line of 3.6 is e.g. “high oleic sunflower oil is thermally stable”).
It is also to be noted that “high oleic sunflower oil” having the major amounts in the composition comprises minor amounts of all the ingredients that are also and can be from natural sources as discussed above and, therefore, it meets “all-natural” as claimed in the amended claim 1. It is also to be noted that as “high oleic sunflower

It is also to be noted that the phrase “all-natural mayonnaise” as claimed in claims 1,25 is addressed by the combinations of prior arts of record because, the prior arts meet the claimed ingredients which is and/or can be natural origin because the prior arts do not recite synthetic term in relation to the ingredients used in the composition. Also 85% high oleic sunflower oil is natural source is also presented by NPL Stephanie et al. as discussed above. It is also to be noted that the primary prior art by Stauffer et al. does not have any disclosure to use any synthetic ingredient in the mayonnaise-like composition (at least in Abstract). Therefore, the disclosures in combination, meet the claimed invention of “all-natural mayonnaise” of claims 1, 25.
Regarding claim 25, it is to be noted that claim 25 is identical to claim 1.
However, claim 25 recites the transitional phrase “consisting essentially of” compared to open ended “comprising” transitional phrase used for the amended claim 1. It is to be noted that according to MPEP 2163 II A. 1, "By using the term ‘consisting essentially of,’ the drafter signals that the invention necessarily includes the listed ingredients and is open to unlisted ingredients that do not materially affect the basic and novel properties of the invention.


Therefore, claim 25 has been rejected along with claim 1 as discussed above. However, claim 1 is also product-by-process claim and addressed with claim 10 below.

9.    Regarding claim 3, Spitzer discloses 0.5-2.5 percent weight of stiff gel forming gum and soft non-gel forming gum 0.25-3 percent weight ( column 4, lines 10-14) to meet claim limitation of 0.01 percent to 1.0 percent by weight of gum or gum blend as claimed in claim 3.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer to include the teaching of Spitzer et al. to provide gum blend, in order to increase the viscosity of the emulsion compositions such as mayonnaise.

10.    Regarding claim 23, Oberto can also be used to address that natural flavoring


10, 18-22; page 8, lines 7-8). Quillaja provides both the purpose of natural flavoring plus emulsification property in the composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer et al. (and in combination with secondary refs.) with Oberto et al. by incorporating Quillaja as Quillaja serves the purpose of emulsification property and will have an inherent natural flavor in the composition.

11.    Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. USPN 35425565 in view of Traska et al. USPN 6423363 in view of Spitzer et al. USPN 2944906 and further in view of Asano et al. USPN 5605697 and further in view of Oberto et al. (WO 2014/121141) and further in view of NPL Stephanie et al. as applied to claim 3 and further in view of Racciato et al. USPN 4105461.

12.    Regarding claim 4, modified Stauffer et al. disclose the food product of claim 3, and Spitzer discloses 0.01 percent to 1.0 percent by weight of gum or gum blend (0.5-2.5 percent weight of stiff gel forming gum and soft non-gel forming gum 0.25-3 percent weight; column 4, lines 10-14). Additionally, Oberto further also discloses gum Arabic, guar gum and xanthan gum (gum such as gum Arabic, gum tragacanth,

gum carrageenan, Xanthan, propylene glycol alginate, or guar may be added to the emulsion; page 11, lines 17-19).
However, Stauffer et al. in view of Spitzer et al. and Oberto et al. etc. do not disclose wherein the gum blend comprises 50 percent gum Arabic, 30 percent guar gum and 20 percent Xanthan gum.
However, Racciato discloses gum blend comprising thickening composition consisting essentially of three gums containing from about 5 to about 90 weight percent of guar gum and from about 5 to about 90 weight percent of xanthan gum and 5 to 90 percent starch ether (blends of xanthan gum, guar gum and starch; column 2, lines 59-65; claim 1). Therefore, Racciato et al. can be used to modify Stauffer et al. Spitzer et al., Oberto et al. (and in combination with secondary refs) to make the composition comprising gum blend comprises gum Arabic, guar gum and xanthan gum.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer et al. (and in combination with secondary refs ) to include the teaching of Racciato et al. to provide wherein the gum blend comprises 50 percent gum Arabic, 30 percent guar gum and 20 percent Xanthan gum, in view of Racciato, in order to have synergistic increase in viscosity compared to the additive viscosities of individual components (in claim 1 of Racciato et al.).

13. 	Claims 5- 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. USPN 35425565 in view of Traska et al. USPN 6423363 in view of Spitzer et al. USPN 2944906 and further in view of Asano et al. USPN 5605697 and further in view of Oberto, (WO 2014/121141) and further in view of NPL Stephanie et al. as applied to claim 1 and further in view of Ledbetter et al. US 2008/0181990 and further in view of Ghosh et al. (in JAOCS vol 73, no 10 , pages 1271-1274,1996).

14.	 Regarding claims 5-7,10, as discussed above, Stauffer et al. (hereinafter 'Stauffer’) discloses eggs in the form of whole egg, liquid egg yolk etc. as an ingredient in mayonnaise can be incorporated from about 1 percent to 10 percent ( column 2, lines 14-21) can be included in the composition to meet claims 5- 7.
It is also to be noted that and as discussed above, Traska et al. discloses that mayonnaise containing 0.2 percent natural egg flavor (column 12, lines 1 -20) to meet 0.01 percent to 1.0 percent natural egg flavor. It is to be noted that Traska et al. discloses that mayonnaise containing 0.2 percent natural egg flavor (column 12, lines 1 -20) to meet 0.01 percent to 1.0 percent natural egg flavor. It is to be noted that claim 6 recites natural egg flavor in addition to 2-4% egg. The amount of egg is disclosed by Stauffer et al. However, the claim limitation of natural egg flavor in addition to egg is interpreted as the amount of natural egg flavor 0.037% in the composition which provides the natural egg flavor at this low range amount as disclosed by Traska et al. ( col 12 lines 1 -20) when used as the source of flavor and emulsifiers also (col 8 lines 65-67 and col 9 line 1) when blended with the high oleic sunflower oil of claims 5-7 in order to provide emulsification of the high oil containing composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer et al. to include the teaching 
Therefore, the combined teaching of modified Stauffer and Traska meet both the low range amount of natural egg flavor in combination with the higher percent amount of egg as egg mayonnaise product in the composition of claims 5-7.
However, modified Stauffer et al. is silent about the amount of Quilja in the composition.
Oberto also discloses 1.0 percent Quillaja (emulsifier is typically in an amount of about 0.1 -10 percent of the total weight of the heat-stable emulsion, where alpha-cyclodextrins, Nu-Rice or Quillaja extract may be used as the emulsifier; page 6, lines 8-10, 18-22; page 8, lines 7-8). Quillaja provides both the purpose of natural flavoring plus emulsification property in the composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer et al. (and in combination with secondary refs ) with Oberto et al. by incorporating Quillaja as Quillaja serves the purpose of emulsification property and will have an inherent natural flavor in the composition.
Also claims 5, 6, 7, 10 recite “pre-blend”, e.g. “pre-blending sunflower oil, RGT extract, egg etc.”, it is to be noted that Oberto et al. discloses that the heat stable emulsion is prepared by first mixing all the weighted components except for oil in a high shear mixer because oil should be added at a certain rate in order to maintain 
However, modified Stauffer et al. are silent about tocopherol and its amount.
Ledbetter et al. discloses that tocopherol as preservative can be incorporated in food composition in an amount up to 0.1% by weight ([0053]) and therefore, it meets claim limitation of claims 5, 6. It is to be noted that tocopherol is fat-soluble vitamin and is known as vitamin E and Ghosh et al. discloses that tocopherol rich fraction can be extracted from sunflower oil in order to have natural extract as claimed in claim 6. Therefore, it is within the skill of one of ordinary skill in the art to dilute the concentrated tocopherol in plant extracts, oil as claimed in claims 5, 6 and 10 to make the desired dilution to be added to the food product. It is also to be noted that the claimed composition recites oil and therefore, it can be diluted in oil to add in such a composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer et al. to include the teaching of Ledbetter et al. in order to have natural source of antioxidant in the composition.


One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer et al. to include the teaching of Spitzer et al. to provide gum blend, in order to increase the viscosity of the emulsion compositions such as mayonnaise.

16.    Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. USPN 35425565 in view of Traska et al. (USPN 6423363 in view of Spitzer et al. USPN 2944906 and further in view of Asano et al. USPN 5605697 and further in view of Oberto, (WO 2014/121141) and further in view of NPL Stephanie et al. and further in view of Ledbetter et al. US 2008/0181990 and further in view of Ghosh et al. (in JAOCS vol 73, no 10, pages 1271-1274,1996) as applied to claim 8 and further in view of Racciato et al. USPN 4105461.

17.    Regarding claim 9, Stauffer et al. and secondary references, in combination, disclose the food product of claim 8, and Spitzer discloses 0.5-2.5 percent weight of stiff gel forming gum and soft non-gel forming gum 0.25-3 percent weight (column 4, lines 10-14) to meet claim limitation of 0.01 percent to 1.0 percent by weight of gum or gum blend as claimed in claim 8.


However, Racciato discloses gum blend comprising thickening composition consisting essentially of three gums containing from about 5 to about 90 weight percent of guar gum and from about 5 to about 90 weight percent of xanthan gum and 5 to 90 percent starch ether (blends of xanthan gum, guar gum and starch; column 2, lines 59-65; claim 1). Therefore, Racciato et al. can be used to modify Stauffer et al. Spitzer et al., Oberto et al. (and in combination with secondary refs ) to make the composition comprising gum blend comprises gum Arabic, guar gum and xanthan gum.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Stauffer et al. (and in combination with secondary refs ) to include the teaching of Racciato et al. to provide wherein the gum blend comprises 50 percent gum Arabic, 30 percent guar gum and 20 percent Xanthan gum, in view of Racciato, in order to have synergistic increase in viscosity compared to the additive viscosities of individual components (in claim 1 of Racciato et al.).

18. 	Also, claims 1-10 are also a product-by-process claim (e.g. pre-blend, blend, green tea extracts etc. makes claims 1-10 product-by-process claim).
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further .


Response to arguments
19.	Applicants argued in remarks section, on page 7 that “Applicants traverse the 
rejection and show as follows. Nothing in the art of Stauffer teaches a mayonnaise food product of the present invention. The Current Action engages is classic hindsight reconstruction, picking and choosing various elements or limitations from the combination of seven references, namely, Stauffer, Traska, Spitzer, Asano, Moder, Oberto and Stephanie”.
In response, Stauffer et al. teaches mayonnaise food product (at least in col 1 lines 24-25, 66-72). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 In response to applicant's arguments regarding the arguments based on the allegations that ‘picking and choosing various elements from the several combinations of references”, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

20.	Applicants argued in remarks section on third and fourth paragraphs on page 7 that “Thus, what Stauffer actually teaches is the requirement of a peanut lipoprotein to stabilize the mayonnaise (and including bold lines as well), which must also include egg-yolk. Thus, elimination of those two requirements must come from the additional art cited, or any combination that includes the Stauffer reference fails. Further, the Current Action argues at page 4 that, since Stauffer teaches 1-10% by weight egg, that this “touches” on the 1.0% natural egg flavor of the present invention. It must be noted that the present invention claims 1.0% natural egg flavor, not egg or the egg yolk of Stauffer”.
In response, regarding the allegation that the mayonnaise of Stauffer is stabilized with peanut lipoprotein is not to be eliminated because independent claims 1 and 25 recite “comprising” open ended transitional phrase. Therefore, it can include additional related ingredient(s) also. 
 It is also to be noted that firstly, egg has natural egg flavor and secondly, in the office action, additionally it is mentioned that Traska et al. as secondary prior art teaches that mayonnaise containing 0.2 % natural egg flavor (col 12, lines 1-20) to meet 0.01 to 1.0 percent natural egg flavor (Under paragraph #8, Office action).
In this regard, examiner does not agree with the allegations that “Traska fails because it does not teach against the need for peanut lipoprotein (in Remarks, page 8 first paragraph) because of the same reason as discussed above that because independent claims 1 and 25 recite “comprising” open ended transitional phrase. Therefore, it can include additional related ingredient also.


21.	Applicants’ argued in remarks section on page 8 that Spitzer et al. fails to teach oleic oil  and Spitzer, Moder , Asano fails to teach against the need for peanut lipoprotein”.
In response, it is to be noted that NPL Stephanie is used to address oleic oil. 
It is also to be noted and as discussed above that the allegations that Spitzer, Moder , Asano fails to teach against the need for peanut lipoprotein is not correct interpretation. The reasons are (a) firstly, these secondary prior arts have been used  to address  the respective claim limitations which is deficient in the primary prior art and discussed in detail above. It is also discussed above in this section that no prior art is needed as secondary prior art to teach “against the need for peanut lipoprotein” because primary prior art by  Stauffer has disclosed that the mayonnaise composition is is stabilized with peanut lipoprotein. The reason is independent claims 1 and 25 recite “comprising” open ended transitional phrase and , therefore, it can include additional related ingredient(s) also.

22.	Applicants’ argued in remarks section on pages 8, 9 that

(ii) Thus nothing in Stephanie provides any teaching that the high oleic, like other oils before it, could be used in a product that is heat and freeze/thaw stable”. 
In response to (i), it is to be noted that the allegation “Stephanie fails to teach against the need for peanut lipoproteins to stabilize the food product” has been responded above for Stauffer and Traska et al. and examiner holds the same position in this respect. 
In response to (i) and (ii), it is also to be noted that it is not the correct interpretation that Stephanie et al. fails to teach against the need for peanut lipoproteins to stabilize the food product. It is the stability of 85% high oleic sunflower oil containing modified mayonnaise composition of Stauffer et al. which has stability as disclosed by NPL Stephanie et al. Therefore, it is not the alleged peanut lipoproteins composition to stabilize the food product. 


23.	Applicants’ argued on page 9, paragraph 5 for claim 4  and page 10 last paragraph for claim 9 that “The blended gums used by Racciato et al. are not heat stable”.
In response, it is to be noted that secondary prior art by Oberto et al. has been used to address gums and in addition, Racciato et al. is used to address “blended gums” comprising proportionate disclosed amounts of the gums e.g. gum Arabic, guar gum and xanthan gum as blended gum to meet claimed amounts of claims 4 and 9. Therefore, it is the identical disclosed gums having identical structure and therefore, identical heat stability property of the gums of claims 4 and 9. 
It is also to be noted that Racciato et al. does not disclose they are not heat stable. Rather, if we consider that Racciato et al. discloses that stabilizers and water are mixed and heated to 90 degree C and then cooled to make more stable emulsion ( at least in example 3)  and stabilizers are the blend 2 which provide better stabilization  (example 3) comprising xanthan and guar gum (Example 1) which provides synergistic effect (at least in claim 1 of Racciato et al.) and therefore, these amounts of xanthan and guar gum can be used to modify Stauffer in view of Oberto’s gum composition including gum Arabic as ‘blends” in addition to them. 


In response, it is to be noted that in the office action, page 14 (last non final office action on 11/6/2020), it was stated that Oberto et al. discloses that Quillaja et al. is used 1.0 percent in the composition in order to serve as natural flavoring and emulsifier. 
Examiner holds the same position with respect to the applicants arguments related to “replacement of the peanut lipoprotein” in this section and discussed above. 
Therefore, the rejection is made as final. 

Conclusion
25.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                            

/DONALD R SPAMER/Primary Examiner, Art Unit 1799